Citation Nr: 1820404	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-61 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1955 to June 1959.  He also had service in the Army National Guard from June 1976 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, declined to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, as no new and material evidence had been received in support of either claim.  

By way of history, in an April 2012 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the April 2012 rating decision.  In May 2015, the Veteran requested to reopen his claims for service connection for bilateral hearing loss and tinnitus.  As previously indicated, in a July 2015 rating decision, the RO continued its previous denial of service connection for bilateral hearing loss and tinnitus, as no new and material evidence had been received in support of these claims.  

Thus, the Board must address the issue of whether new and material evidence has been received for the claimed bilateral hearing loss and tinnitus claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claims on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that prior to his current representation, the Veteran was represented by The American Legion.  VA received a signed VA Form 21-22 in November 2010, changing representation from The American Legion to Veterans of Foreign Wars of the United States.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2012 rating decision denied entitlement to service connection for bilateral hearing loss.  

2.  The evidence received since the last final April 2012 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

3.  An unappealed April 2012 rating decision denied entitlement to service connection for tinnitus.  

4.  The evidence received since the last final April 2012 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The April 2012 rating decision denying the claim for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
2.  New and material evidence has been received; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 
38 C.F.R. § 3.156 (2017).  

3.  The April 2012 rating decision denying the claim for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence has been received; the claim for service connection for tinnitus is reopened.  38 U.S.C. §§ 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens the previously denied claim for entitlement to service connection for bilateral hearing loss and tinnitus, and remands all service connection claims for additional development, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Courts of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Veteran seeks to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  In an April 2012 rating decision, the RO denied service connection for both claimed disabilities, the Veteran was notified that his claims were being denied because the evidence did not show an event, injury or disease in service.  He was also informed that the evidence did not show a link between his "medical condition and military service."  The Veteran did not appeal this decision or submit additional evidence within one year.  Thus, the April 2012 decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Since the Veteran's last prior final denial in April 2012, the Veteran submitted a new statement which indicated that his hearing loss and tinnitus were a result from his National Guard service, as he served as Gunnery Sergeant, Chief of Firing.  In addition, the Veteran submitted a statement from a fellow service member indicating that the Veteran served in the field artillery during his period of service with the National Guard.  Furthermore, the Veteran submitted a private medical opinion from a private physician with the initials of D.W., which indicated that a hearing examination was conducted on the Veteran in April 2015 and suggested that the Veteran's disabilities might be related to his in-service noise exposure.  

The Board finds that this evidence is new, as it was not previously of record, and tends to relate to a previously unestablished fact necessary to substantiate the underlying claims of service connection.  Consequently, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To that extent only, the appeal is granted.  


REMAND

Regrettably, a remand is necessary in this case to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In a December 2016 statement, the Veteran reported that he served with Battery D of 1/129 Field Artillery during his service in the National Guard.  The Veteran indicated that in his position as Gunnery Sergeant, Chief of Firing, he fired M119A1 and M148 Howitzers.  He further stated that every year for a two-week period, he fired over 200 rounds at summer camp.  The Veteran reported that it was difficult to keep ear plugs in at all times.  In support of his claims for bilateral hearing loss and tinnitus, the Veteran also submitted the statement of a fellow National Guardsman in December 2016 describing the Veteran's service in the 1/129th field artillery and his in-service noise exposure.  

The Veteran was previously afforded a VA examination in April 2012.  At that time, the examiner determined that the Veteran did not experience an in-service injury and did not have tinnitus.  Based on the newly-received lay statement and the private medical opinion, the Board finds that a new medical opinion is required.   The Board recognizes that the Veteran submitted a private medical opinion in support of his claim; however, the opinion is speculative as it states that the Veteran's hearing loss could be due to noise exposure or "family heredity," and that tinnitus is "possibly" related to noise exposure.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any private treatment records from the Beltone Hearing Care Center.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested above, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hearing loss and tinnitus had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

For the purposes of this opinion, the examiner should assume that the Veteran experienced in-service acoustic trauma and has a current diagnosis of hearing loss and tinnitus. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


